MEMORANDUM**
Charles Colbert, a California state prisoner, appeals pro se the district court’s *675summary judgment in favor of the defendants in his 42 U.S.C. § 1988 action alleging that prison grooming regulations, including limitations on hair length, violate his Rastafarian religious beliefs, in violation of the First Amendment. We review de novo, Frost v. Symington, 197 F.3d 348, 353 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment because Colbert failed to raise a genuine issue of material fact as to whether the grooming regulations were not reasonably related to legitimate penological interests. See Friedman v. Arizona, 912 F.2d 328, 331-32 (9th Cir.1990).
Colbert’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.